Appellant was convicted under the second count in the indictment, which charged him with the unlawful possession of a still, etc., to be used for the purpose of manufacturing alcoholic, etc., liquors.
The corpus delicti was established by the undisputed evidence. But one question of fact was in controversy upon this trial, whether or not it was this appellant the officers saw at the still in question and working upon or around the still. The evidence of the state was to the effect that this appellant was the man they discovered working at the still. The defendant strenuously insisted he was not at the still as testified to by the state's witnesses. He, and other witnesses, testified that at that time he (appellant) was at his home in Tuscumbia working with some meat. This is the only question in controversy. It was fairly submitted to the jury for determination, and this without error in any ruling of the court.
The motion for new trial is not properly presented, and therefore cannot be considered. No exception was reserved to the action of the court in overruling the motion.
No error appearing, the judgment of conviction, from which this appeal was taken, will stand affirmed.
Affirmed.